—Order, Supreme Court, Bronx County (Robert Cohen, J.), entered June 2, 1994, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
We agree with the hearing court that the only fact known to the police upon their approach of defendant and request for information of defendant, an African-American male, was that he was observed riding a bicycle minutes after the police had received a radio report of a theft of a bicycle by an African-American male. This sole fact did not give rise to reasonable suspicion, the necessary predicate for police pursuit, when defendant fled in response to the police approach (see, People v Sierra, 83 NY2d 928). Therefore, the gun defendant discarded in response to the unlawful pursuit was properly suppressed (see, People v Boodle, 47 NY2d 398, 402-403, cert denied 444 US 969). Concur—Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.